Title: To George Washington from Major General Johann Kalb, 24 March 1780
From: Kalb, Johann
To: Washington, George


          
            sir
            springfield [N.J.] march 24th 1780.
          
          At a turn I took yesterday Evening to Visit the Posts on the right, I was informed at Woodbridge that Mr Randal of Said Town had an account from Staten Island, of 12 flat Bottomed Boats being arrived there from New york, destination not known and that Several Gallies fell down from N. York to Prince’s Bay.
          During the Night I received Your Excellency’s letter of yesterday.
          all I can learn about the preparations of the Enemy Seems to be levelled against our army here, and nothing like an embarkation for the Southward, I hope they Will not Surprise any of our Posts.
          I herewith inclose a letter from Colonel Saml Hay. the four Prisoners, three of which are Anspackers, I will Send to Head Q. under Escort.
          another letter form Capt. Prior—Commanding at Newark.
          The Prisoners tell me that the Party at Hackensack to which they belonged, was to return to New york af[t]er Burning Sundry Buildings, that they had neither Baggage nor Provisions with them.
          I will take care to convey the earliest intelligence to Your Excellency of any movements of the Enemy. I have the honor to be with great Respect Your Excellencys Most obedient and most humble servant
          
            The Baron de Kalb
          
        